TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00279-CR




Timothy Harper, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. 3022559, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Alexander L. Calhoun, is ordered to tender a brief in this cause no later than May 30,
2006.  No further extension of time will be granted.
It is ordered April 28, 2006.
 
Before Chief Justice Law, Justices Patterson and Pemberton
Do Not Publish